

Exhibit 10
 


Second Amendment to Credit Agreement
 
 
This Second Amendment to Credit Agreement (the “Second Amendment”) dated as of
December 21, 2011, between Oil-Dri Corporation of America (the “Company”) and
BMO Harris Bank N.A. (formerly known as Harris N.A.) (the “Bank”).
 
Preliminary Statements
 
              A.The Company, the Domestic Subsidiaries of the Company, and the
Bank are parties to a Credit Agreement dated as of January 27, 2006 (as amended
and restated from time to time, the “Credit Agreement”).  All capitalized terms
used herein without definition shall have the same meanings herein as such terms
are defined in the Credit Agreement.
 
              B.The Company and the Bank have agreed to amend the Credit
Agreement under the terms and conditions set forth in this Second Amendment.
 
Section 1.
Amendments.

 
Upon satisfaction of the conditions precedent contained in Section 3 below, the
Credit Agreement shall be and hereby is amended as follows:
 
              1.1.Section 1.3(b) of the Credit Agreement (Letters of Credit;
Term) shall be amended and restated in its entirety to read as follows:
 
(b)           Term.  Each Letter of Credit issued hereunder shall expire not
later than the earlier of (i) twelve (12) months from the date of issuance (or
be cancelable not later than twelve (12) months from the date of issuance and
each renewal) or (ii) 270 days after the Termination Date.  On the Termination
Date, the Company hereby agrees to pay to the Bank without notice or demand an
amount equal to 103% of the Letters of Credit outstanding on such date (whether
or not the relevant Letters of Credit have been drawn upon) which amount shall
be held by the Bank as collateral security therefor ( and which cash collateral
shall be accompanied by such security documents as are then required by the Bank
in its reasonable discretion) or the Company shall provide a “back-up” letter of
credit in a face amount equal to 103% of the Letters of Credit outstanding on
such date and otherwise in form and substance, and issued by an issuer,
satisfactory to the Bank in its reasonable discretion, as security for the
repayment of any amounts owing with respect to the Letters of Credit.

 
 

--------------------------------------------------------------------------------

 


              1.2.Section 4.1 of the Credit Agreement (Definitions) is hereby
amended by (a) amending and restating in their entirety the definitions of
“Applicable Margin” (which shall be deemed amended effective as of December 21,
2011), “Level II Status,” “Level III Status,” and “Termination Date” to read as
follows and (b) deleting the definitions of “Level IV Status” and “Level V
Status” in their entirety:
 
 
“Applicable Margin” means, with respect to the Base Rate Portion, LIBOR
Portions, the commitment fee payable under Section 3.1(a) hereof and the letter
of credit fee payable under Section 3.1(b) hereof shall mean the rate specified
for such Obligation below, subject to quarterly adjustment as hereinafter
provided:
 
When Following Status Exists For any Margin Determination Date
Applicable Margin For Base Rate Portion is:
Applicable Margin For LIBOR Portions is:
Applicable Margin For Commitment Fee is:
Applicable Margin For Letter of Credit Fee is:
Level I Status
0.0%
1.00%
0.20%
1.00%
Level II Status
0.0%
1.25%
0.20%
1.25%
Level III Status
0.0%
1.50%
0.20%
1.50%

 
provided, however, that all of the foregoing is subject to the following:
 
(i)           the initial Applicable Margin in effect from December 21, 2011,
through the first Margin Determination Date shall be the Applicable Margin for
Level II Status;
 
(ii)           on or before the date that is five (5) Business Days after the
latest date by which the Company is required to deliver a Compliance Certificate
to the Bank pursuant to Section 7.5 hereof for each fiscal quarter of the
Company (such date that is five (5) Business Days after the latest date by which
the Company is required to deliver a Compliance Certificate to the Bank for the
relevant fiscal quarter being herein referred to as the “Margin Determination
Date” for such fiscal quarter) (commencing with the first fiscal quarter ending
after the date hereof), the Bank shall determine whether Level I Status, Level
II Status or Level III Status exists as of the close of the applicable quarterly
accounting period, based upon the Compliance Certificate and financial
statements delivered to the Bank under Section 7.5 hereof for such accounting
period, and shall promptly notify the Company of such determination and of any
change in the Applicable Margin resulting therefrom.  Any such change in the
Applicable Margin shall be effective as of the related Margin Determination
Date, with such new Applicable Margin to continue in effect (subject to interim
adjustment in the events and with the effects set forth in the immediately
following clause (iii)) until the next Margin Determination Date;

 
-2-

--------------------------------------------------------------------------------

 

 
(iii)           if the Company has not delivered a Compliance Certificate by the
date such Compliance Certificate is required to be delivered under Section 7.5
hereof for a given Margin Determination Date (a “Late Compliance Certificate”),
the Applicable Margin shall be the Applicable Margin for Level III Status unless
and until a Compliance Certificate is delivered for the next Margin
Determination Date; provided, however, that if the Company subsequently delivers
the Late Compliance Certificate before such next Margin Determination Date, the
Applicable Margin shall be established by such Late Compliance Certificate,
shall take effect from the date of such late delivery and shall remain effective
until such next Margin Determination Date; and
 
(iv)           if and so long as any Event of Default has occurred and is
continuing hereunder, notwithstanding anything herein to the contrary, the
Applicable Margin shall be the Applicable Margin for Level III Status.
 
“Level II Status” means, for any Margin Determination Date, that as of the close
of the most recently completed calendar quarter with reference to which such
Margin Determination Date was set, the Debt to Earnings Ratio is greater than or
equal to 1.00 to 1.0 but less than 2.00 to 1.0.
 
“Level III Status” means, for any Margin Determination Date, that as of the
close of the most recently completed calendar quarter with reference to which
such Margin Determination Date was set, the Debt to Earnings Ratio is greater
than or equal to 2.00 to 1.0.
 
“Termination Date” means December 31, 2014, or such earlier date on which the
Revolving Credit Commitment is terminated in whole pursuant to Section 3.4, 8.2
or 8.3 hereof.
 
              1.3.Section 7.1 of the Credit Agreement (Maintenance of Business)
shall be amended and restated in its entirety to read as follows:

 
-3-

--------------------------------------------------------------------------------

 

 
Section 7.1.                      Maintenance of Business.  The Company shall,
and shall cause each Subsidiary to, preserve and maintain its existence.  The
Company shall, and shall cause each Subsidiary to, preserve and keep in force
and effect all licenses, permits and franchises necessary to the proper conduct
of its business.  The foregoing to the contrary notwithstanding, this Section
7.1 shall not operate to prevent any merger or consolidation otherwise permitted
by Sections 7.10 or 7.11 hereof or the dissolution of any Foreign Subsidiary
that is not a Significant Subsidiary if such action is, in the reasonable
business judgment of the Company, desirable is the conduct of its business.
 
1.4.           Subsection (f) of Section 7.7 of the Credit Agreement
(Indebtedness for Borrowed Money) shall be amended and restated in its entirety
to read as follows:
 
(f)           unsecured indebtedness issued by the Company with respect to the
6.55% Senior Notes due April 15, 2013 issued under that certain Note Purchase
Agreement dated as of April 15, 1998, unsecured indebtedness issued by the
Company with respect to the 5.89% Senior Notes due October 15, 2015 issued under
that certain Note Agreement dated as of December 16, 2005, unsecured
indebtedness issued by the Company with respect to the 3.96% Senior Notes due
August 1, 2020 issued under that certain Note Purchase Agreement dated as of
November 12, 2010, and any other unsecured indebtedness issued by the Company
from time to time, provided that the aggregate principal amount of all
indebtedness permitted under this subsection shall not to exceed $50,000,000 at
any one time outstanding and, in connection with any such indebtedness issued
after the date hereof, no Default or Event of Default shall exist at the time of
such issuance or shall arise as a consequence thereof; and
 
1.5.           Subsection (h) of Section 7.9 of the Credit Agreement
(Acquisitions, Investments, Loans, Advances and Guaranties) shall be amended and
restated in its entirety to read as follows:

 
-4-

--------------------------------------------------------------------------------

 

 
(h)           Acquisitions of all or any substantial part of the assets or
business of any other Person or division thereof engaged in the same or any
related business, or of a majority of the voting stock of such a Person,
provided that (i) no Default or Event of Default exists or would exist after
giving effect to such Acquisition, (ii) the board of directors or other
governing body of such Person whose Property, or voting stock or other interests
in which, are being so acquired has approved the terms of such Acquisition,
(iii) the Company shall have delivered to the Bank prior written notice of such
Acquisition and, if a new Subsidiary results from such Acquisition, an updated
Schedule 5.2, (iv) the sum of (1) the aggregate amount expended by the Company
and its Subsidiaries as consideration for such Acquisition (and in any event (x)
including as such consideration, any Indebtedness for Borrowed Money assumed or
incurred as a result of such acquisition, and (y) excluding as such
consideration, any equity securities issued by the Company as consideration for
such Acquisition) and (2) the aggregate amount expended as consideration
(including Indebtedness for Borrowed Money and excluding equity securities as
aforesaid) for all other Acquisitions permitted under this Section 7.9(h) after
January 27, 2006, on a cumulative basis does not exceed $45,000,000 in the
aggregate, and (v) where the aggregate amount expended as consideration
(including Indebtedness for Borrowed Money and excluding equity securities as
aforesaid) for such Acquisition equals or exceeds $20,000,000, the Company shall
have furnished to the Bank at such time reasonable details as to such
Acquisition (including sources and uses of funds), historical financial
information and pro forma financial forecasts of the Company on a consolidated
basis after giving effect to the Acquisition and covenant compliance
calculations reasonably satisfactory to the Bank (and, within 60 days after the
date of any such Acquisition where the aggregate amount expended as
consideration (including Indebtedness for Borrowed Money and excluding equity
securities as aforesaid) for such Acquisition equals or exceeds $20,000,000, the
Company shall provide the Bank a summary integration plan for the business being
acquired); and
 
 
1.6.           Schedule 5.2 to the Credit Agreement (Subsidiaries) shall be
amended and restated in its entirety to read as set forth on Schedule 5.2
attached hereto and made a part hereof.
 
Section 2.
Representations.

 
In order to induce the Bank to execute and deliver this Second Amendment, the
Company hereby represents and warrants to the Bank that, after giving effect to
the amendments set forth in Section 1 above, (a) each of the representations and
warranties set forth in Section 5 of the Credit Agreement is true and correct on
and as of the date of this Second Amendment as if made on and as of the date
hereof and as if each reference therein to the Credit Agreement referred to the
Credit Agreement as amended hereby and (b) no Default or Event of Default exists
under the Credit Agreement or shall result after giving effect to this Second
Amendment.
 
Section 3.
Conditions Precedent.

 
This Second Amendment shall become effective upon satisfaction of the following
conditions precedent:

 
-5-

--------------------------------------------------------------------------------

 

3.1.           The Company and the Bank shall have executed and delivered this
Second Amendment.
 
3.2.           Each Guarantor shall have executed and delivered its consent to
this Second Amendment in the space provided for that purpose below.
 
3.3.           Legal matters incident to the execution and delivery of this
Second Amendment shall be satisfactory to the Bank and its counsel.
 
 
Section 4.
Miscellaneous.

 
              4.1.Except as specifically amended herein, the Credit Agreement
shall continue in full force and effect in accordance with its original
terms.  Reference to this specific Second Amendment need not be made in the
Credit Agreement, the Note, or any other instrument or document executed in
connection therewith, or in any certificate, letter or communication issued or
made pursuant to or with respect to the Credit Agreement, any reference in any
of such items to the Credit Agreement being sufficient to refer to the Credit
Agreement as amended hereby.
 
              4.2.The Company agrees to pay on demand all costs and expenses of
or incurred by the Bank in connection with the negotiation, preparation,
execution and delivery of this Second Amendment.
 
              4.3.This Second Amendment may be executed in any number of
counterparts, and by the different parties on different counterpart signature
pages, all of which taken together shall constitute one and the same
agreement.  Any of the parties hereto may execute this Second Amendment by
signing any such counterpart and each of such counterparts shall for all
purposes be deemed to be an original.  Delivery of executed counterparts of this
Second Amendment by facsimile transmission or by e-mail transmission of an Adobe
portable document format file (also known as a “PDF” file) shall be effective as
an original.  This Second Amendment shall be governed by, and construed in
accordance with, the internal laws of the State of Illinois.
 
[Signature Pages to Follow]

 
-6-

--------------------------------------------------------------------------------

 

 
This Second Amendment to Credit Agreement is dated as of the date first above
written.
 


Oil-Dri Corporation of America
 
By:
/s/   Jeffrey M. Libert
Name:
Jeffrey M. Libert
Title:
Vice President

 


 


BMO Harris Bank N.A.
 
By:
/s/   Steven M. Marks
Name:
Steven M. Marks
Title:
Senior Vice President


 
-7-

--------------------------------------------------------------------------------

 
 
Guarantors’ Acknowledgment, Consent, and Reaffirmation
 
Each of the undersigned has heretofore guaranteed the due and punctual payment
of all present and future Obligations pursuant to Section 9 of the Credit
Agreement and hereby consents to the amendment to the Credit Agreement as set
forth above and confirms that all of the obligations of the undersigned
thereunder remain in full force and effect.  Each of the undersigned further
agrees that the consent of the undersigned to any further amendments to the
Credit Agreement shall not be required as a result of this consent having been
obtained.  Each of the undersigned acknowledges that the Bank is relying on the
assurances provided for herein and entering into this Second Amendment and
maintaining credit outstanding to the Borrower under the Credit Agreement as so
amended.




Oil-Dri Corporation of Georgia
 
 
Oil-Dri Production Company
 
By:
/s/   Jeffrey M. Libert
 
By:
/s/   Jeffrey M. Libert
Name:
Jeffrey M. Libert
 
Name:
Jeffrey M. Libert
Title:
Vice President
 
Title:
Vice President





Mounds Production Company, LLC
 
 
Mounds Management, Inc.
 
By:
Mounds Management Inc.
       
Its Managing Member
               
By:
/s/   Jeffrey M. Libert
 
By:
/s/   Jeffrey M. Libert
Name:
Jeffrey M. Libert
 
Name:
Jeffrey M. Libert
Title:
Vice President
 
Title:
Vice President





Blue Mountain Production Company
 
 
Oil-Dri Corporation of Nevada
 
By:
/s/   Jeffrey M. Libert
 
By:
/s/   Jeffrey M. Libert
Name:
Jeffrey M. Libert
 
Name:
Jeffrey M. Libert
Title:
Vice President
 
Title:
Vice President






 
Taft Production Company
 
 
By:
/s/   Jeffrey M. Libert
 
Name:
Jeffrey M. Libert
 
Title:
Vice President


 
 

--------------------------------------------------------------------------------

 

Schedule 5.2
 
Subsidiaries
 
Name
Jurisdiction of
Organization
Percentage
Ownership
Type
Oil-Dri Corporation of Georgia
Georgia
100%
Significant
Oil-Dri Production Company
Mississippi
100%
Significant
Mounds Management, Inc. (formerly known as Oil-Dri Transportation Co.)
Delaware
100%
Insignificant
Oil-Dri (U.K.) Limited
United Kingdom
100%
Insignificant
Oil-Dri Corporation of Nevada
Nevada
100%
Insignificant
ODC Acquisition Corp.
Illinois
100%
Insignificant; Inactive
Oil-Dri SARL
Switzerland
100%
Insignificant
Oil-Dri Canada ULC
Canada
100%
(by Oil-Dri SARL)
Insignificant
Blue Mountain Production Company
Mississippi
100%
(by Oil-Dri Canada ULC)
Insignificant
Mounds Production Company, LLC
Illinois
75% (by Mounds Management, Inc.) and 25% (by Blue Mountain Production Company)
Insignificant
Taft Production Company
Delaware
100%
Insignificant




 
 

--------------------------------------------------------------------------------

 
